Mr. Justice Huberts
delivered the opinion of the Court.
These are companion cases to Nos. 486 and 487, ante, p. 522, and involve the same question. The Circuit Court pf Appeals held that conveyances by subsidiaries to the taxpayer, consummated under the Act pf April 29, 1874, did not constitute mergers so as to authorize the taxpayer to take a deduction for unamortized bond discount and expense in ''respect of bonds issued by the subsidiaries prior to the conveyance.
For reasons given in Nos. 486 and 487 the judgments must be

Reversed.